

99 HR 8911 IH: Compact Impact Fairness Act of 2020
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8911IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Mr. Case (for himself, Mr. Womack, Mr. San Nicolas, Mrs. Radewagen, Mr. Smith of Washington, and Mr. Sablan) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 to provide public benefits to citizens of the freely associated states, and for other purposes.1.Short titleThis Act may be cited as the Compact Impact Fairness Act of 2020.2.Public benefits for citizens of freely associated statesSection 431(b) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b)) is amended—(1)in paragraph (6), by striking or at the end;(2)in paragraph (7), by striking the period at the end and inserting ; or; and(3)by adding at the end the following: (8)a citizen of a freely associated state, if section 141 of the applicable compact of free association approved in Public Law 99–239 or 99–658 (or a successor provision) is in effect. .3.Application(a)In generalSubtitle D of title IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641 et seq.) is amended by adding at the end the following: 437.Special rule for citizens of freely associated statesIn the case of an alien described in paragraph (8) of section 431(b), any otherwise applicable residency requirement related to eligibility for benefits shall not apply. .(b)Clerical amendmentThe table of contents for the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 is amended by inserting after the item related to section 436 the following: 437. Special rule for citizens of freely associated states. .